Opinion filed January 19, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-17-00324-CV
                                             ___________

              VIKING INTERNATIONAL, LTD., Appellant
                              V.
            RAMOS PIPE & CONSTRUCTION, LLC, Appellee

                     On Appeal from the County Court at Law No. 2
                                Midland County, Texas
                           Trial Court Cause No. CC17847

                           MEMORANDUM OPINION
        Appellant, Viking International, Ltd., has filed in this court a motion to
dismiss this appeal. Appellant states in the motion that it no longer wishes to
prosecute this appeal. According to the certificate of conference, Appellee does not
oppose the motion. Therefore, in accordance with Appellant’s request, we dismiss
this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.

January 19, 2018                                                            PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.